TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00795-CV


The Debt Registry, Inc., Appellant

v.

Robert Shugart, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN201724, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


 Appellant The Debt Registry, Inc. has filed a motion to dismiss its appeal, informing
this Court that the parties have compromised and settled all matters between them and appellant no
longer desires to pursue its appeal.  We grant appellant's motion and dismiss the appeal.  See Tex.
R. App. P. 42.1(a)(1).


						__________________________________________
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   July 11, 2003
Dismissed on Appellant's Motion